UNITED STATES DISTRICT COURT
                                                              T>/P
EASTERN DISTRICT OF NEW YORK
                                                         -X

 ABDEL KHALEK LAZREG,


                              Petitioner,                              MEMORANDUM & ORDER


               -against-                                                    09-CR-00399(NGG)


 UNITED STATES OF AMERICA,


                              Respondent.
                                                         -X
NICHOLAS G. GARAUFIS,United States District Judge.

       On December 1,2009,Petitioner Abdel BQialek Lazreg pleaded guilty to coxmt one of a

two-coxmt indictment for conspiracy to distribute and possess with intent to distribute 500 grams

or more of cocaine in violation of21 U.S.C. §§ 846 and 841(b)(l)(B)(ii)(II). (See Official Tr. of

Plea Proceedings at 20:16-25; 21:1-25 (Dkt. 39).) On June 14,2017, Petitioner filed this motion

to vacate his 2009 conviction. (See Pet'rs Mot. to Vacate J. of Conviction("Mot.")(Dkt. 45-1).)

       In light ofthe fact that Petitioner has fully served his sentence under a federal felony

conviction, the court construes this motion to vacate as a petition for a writ ofcoram nobis. See

U.S. V. Loschiavo. 531 F.2d 659,662(2d Cir. 1976)(where petitioner completed his federal

sentence and sought relief under 28 U.S.C. § 2255,the petition was properly treated as writ of

coram nobis under 28 U.S.C. § 1651(a)). The district court has the power to vacate its judgment

of conviction and sentence after the expiration ofthe full term of its service through a writ of

coram nobis. See United States v. Morgan. 346 U.S. 502, 512-13(1954)(finding that a

defendant has the opportunity to show that his conviction is invalid after he fully served his

sentence because the results of a conviction may still persist after a sentence has been served).

       For the following reasons, the petition is DENIED.


                                                 1
I.     BACKGROUND

       A.      Procedural History

       On December 1,2009, Petitioner pleaded guilty before this court to one count of

conspiracy to distribute and possess with intent to distribute 500 grams or more of cocaine in

violation of 21 U.S.C. §§ 846 and 841(b)(l)(B)(ii)(II). (See Official Tr. ofPlea Proceedings at

20:16-25; 21:1-25.) Prior to Petitioner's guilty plea, the prosecutor and federal agents arranged

for a proffer meeting with Petitioner and his counsel. (See Mot. at 4, 7.) During this meeting,

the parties agreed that Petitioner would plead guilty and cooperate with the government. (See

Mot. at 4.) Petitioner assisted government agencies with their then-ongoing investigation ofthis

matter, fulfilling his promise to cooperate. (See Pet'rs Decl. at 7(Dkt. 45-2).) Although his

efforts were unsuccessful, the government described them as "very serious efforts" during

Petitioner's sentencing hearing. (See Jime 14, 2012 Sentencing Tr.(Dkt. 45-4)("Sentencing

Tr.") at 7:20-21.)

       On June 14,2012, Petitioner was sentenced before this court to time served and a three-

year period of supervised release. (See June 14, 2012 Min. Entry of Sentencing(Dkt. 34); see

also J.(Dkt. 35).) Petitioner did not directly appeal his conviction or sentence, nor did he pursue

habeas relief under 28 U.S.C. § 2255.

       On July 17,2016, Petitioner filed a motion to expunge his criminal record on equitable

grounds based on the adverse impact of his underlying criminal conviction. (See Pet'rs Mot. to

Alter J.("Mot. to Alter J.")(Dkt. 43).) On September 14, 2016, this court denied Petitioner's

motion to expunge his criminal record for lack of subject-matter jurisdiction. (See Sept. 14,

2016 Order ("Sept. 14 Order")(Dkt. 44).)
       B.      Instant Motion

       On July 14,2017, Petitioner filed the instant motion to vacate his conviction. (See

eenerallv Mot.) On September 15,2017,the government filed its response to Petitioner's

motion. (See Gov't Resp. to Pet'rs Mot.("Resp. to Mot.")(Dkt. 48).) On December 14,2017,

Petitioner filed its reply in support of its motion to vacate. (See Pet'r Reply, in Supp. of Mot.

("Reply, in Supp. of Mot.")(Dkt. 54).)

       Petitioner argues his plea was induced by false, unfilled promises made by the

government and thus his conviction should be vacated. (See Mot. at 2.) Specifically, Petitioner

claims the government promised to "advise the Immigration Court of his cooperation efforts and

testify on his behalf, if needed." (See Mot. at 5.) Petitioner also claims the federal agents

advised Petitioner that"he was eligible to receive an S-Visa, which would allow [Petitioner] to

legally reside and work in the United States." Id Petitioner claims he would have never pleaded

guilty if the government had not made these promises. Id. at 8.

II.    LEGAL STANDARD

       A writ of coram nobis, also referred to as a writ of error coram nobis, is not a substitute

for appeal but, rather, an "extraordinary remedy." Kovacs v. United States, 744 F.3d 44,49(2d

Cir. 2014)(quoting Morgan. 346 U.S. at 511). Relief is typically granted only when a prisoner is

out of custody and cannot pursue habeas relief. Id (citing Porcelli v. U.S..404 F.3d 157,158

(2d Cir. 2005)). A writ ofcoram nobis is "limit[ed][to]'extraordinary' cases presenting
circumstances compelling its use 'to achieve justice.'" Du Purton v. United States, 891 F.3d
437,444(2d Ck. 2018)(quoting Morgan. 346 U.S. at 511)(citing United States v. Denedo. 556

U.S. 904,911 (2009)).
       In evaluating a coram nobis petition, the court presumes that the prior proceedings were

correct and the burden rests on the petitioner to show otherwise. Morgan. 356 U.S. at 512.

Consistent with these principles, the Second Circuit has set forth a three-prong standai'd for

obtaining coram nobis relief. A petitioner"must demonstrate that 1)there are circumstances

compelling such action to achieve justice, 2)sound reasons exist for failure to seek appropriate

earlier relief, and 3)the petitioner continues to suffer legal consequences from his conviction that

may be remedied by granting ofthe writ." Kovacs. 744 F.3d at 49(citation omitted).

III.   DISCUSSION

       A.      Timeliness of Petition

       In determining whether to grant coram nobis relief, the court begins its analysis with the

second prong ofthis standard, timeliness, as it is a procedural hurdle to obtain relief. Dixon v.

United States. No. 14-CV-960(KMK),2015 WL 851794 at *6(S.D.N.Y. Feb. 27, 2015)(citing

U.S. V. Foont. 901 F. Supp. 729, 732-33(S.D.N.Y. 1995), afPd.93 F.3d 76(1996)(explaining

that timeliness of a coram nobis petition is a "threshold issue" that must be resolved before

reaching the xmderlying merits ofthe claim)). The "critical inquiry" into this standard is

"whether the petitioner is able to show justifiable reasons for the delay." Foont. 93 F.3d at 80

(indicating that the doctrine oflaches should not be incorporated into the timeliness analysis with

respect to a coram nobis petition). The district court is required to decide the issue oftimeliness

"in light ofthe individual circumstances ofthe case." Id at 79.

       Petitioner argues that the motion is timely because he sought relieffrom this court in July

2016 when he filed a motion to expunge his criminal conviction. (See Reply in Supp. of Mot. at

3; see also Mot. to Alter J.) However,Petitioner still waited over a year and a half after

discovering that the United States Citizenship and Immigration Services("USCIS")could not
 grant his Form 1-360, Violence Against Women Act("YAWA")Petition' before filing his July
 2016 motion. (See Mot. to Alter J. at 11.)


          Here,Petitioner waited two-and-a-half years after discovering that USCIS could not grant

 his Form 1-360 Petition before seeking coram nobis relief. The court finds that a two-year delay

 in seeking coram nobis reliefto be unjustifiable, particularly given the fact that petitioner

 completed the term of his supervised release and did not file his petition until discovering that

 Immigration and Naturalization Service ("INS")^ denied his application to become a naturalized

 citizen. Eiekwu v. United States. No. 02-CV-699 (SJ), 2005 WL 3050286, at *3(E.D.N.Y. Nov.

 14, 2005)(reasoning that a two-year delay was untimely without offering any "real

 justification").


          The timeliness of a coram nobis petition is further undermined when a petitioner failed to

 seek earlier appropriate relief pursuant to 28 U.S.C. § 2255. Foreman y. United States, 247 F.

 App'x 246, 248(2d Cir. 2007)^; Cisse v. United States. 330 F. Supp. 2d 336, 344(E.D.N.Y.

 2004)(finding a coram nobis petition filed one year after the statute oflimitations for relief

 pursuant to 28 U.S.C. § 2255 had expired to be untimely.) Petitioner does not explain why he

 failed to file a motion to vacate his sentence under 28 U.S.C. § 2255 within one year ofthe final

 judgment of his conviction entered on June 22,2012. Moreover,Petitioner fails to explain why



'On January 31,2015,Petitioner received notice from the USCIS that although he established a prima facie case for
 his Form 1-360 Petition, further action could not be taken by USCIS because Petitioner was unable to adjust his
 immigration status to that of a Lawful Permanent Resident due to his criminal conviction. (See Mot. to Alter J.).
 ^ USCIS is an entity within the Department of Homeland Security that was created in 2003. It has absorbed the
 functions ofthe federal agency formerly known as the Immigration and Naturalization Services. Aeuire v. Best
 Care Aeencv. Inc.. 961 P. Supp. 2d 427,433 n.4(E.D.N.Y. 2013).
'Here, the applicable one-year statute of limitations for applying to a motion under 28 U.S.C. § 2255 is from "the
 Hafp. on which the judgment conviction bec[a]me[] final" or "the date on which the facts supporting the claim or
 claims presented could have been discovered through the exercise ofdue diligence." 28 U.S.C. § 2255(f)(1); 28
 U.S.C. § 2255(f)(4).
he did not seek appropriate relief within one year ofreceiving the notice of his removal on

March 7,2013,the point at which Petitioner should have realized the alleged promises made by

the government to assist Petitioner with his immigration status would not be fulfilled. CSee

Pet'rs Decl. at 8, 9.) Given these facts, the court ultimately finds this petition untimely and thus

barred.



          B.     Fundamental Error

          In finding that Petitioner failed to meet the second prong's procedural threshold, the court

need not return to the first prong, namely that Petitioner demonstrate "circumstances compelling

such action to achieve justice." Kovacs. 744 F.3d at 49. Nonetheless, the court also finds that

Petitioner has failed to meet this standard. As stated, coram nobis relief is limited to errors "of

the most fundamental character." Du Purton. 891 F.3d at 440(quoting United States v. Maver.

235 U.S. 55,69(1914)). Petitioner claims that his guilty plea was induced by false promises

made by the government and thus was involrmtary. This is an error of such magnitude that

would entitle Petitioner to coram nobis relief. Machibroda v. United States. 368 U.S. 487,493

(1962)(holding "there can be no doubt" that a conviction based on an involuntary plea is subject

to collateral attack); Santobello v. New York. 404 U.S. 257,262(1971)(finding a guilty plea to

be involuntary ifinduced by an unfilled promise made by a prosecutor). Petitioner, however, has

failed to demonstrate that his plea was involuntary.

          A plea is voluntary if the defendant is "fully aware ofthe plea's direct consequences,

including the actual value of any commitments made to him by the court, prosecutor, or his own

counsel... unless induced by threats ... misrepresentation...[]or by promises that are by

their nature improper." Cekai v. United States, No. 14-CV-03004(GBD), 12-CR-00600(GBD),

2016 WL 35495, at *3(S.D.N.Y. January 25,2016)(quoting Bradv v. United States. 397 U.S.

                                                   6
742, 755 (1970)). "[A] defendant's mistaken subjective impressions gained from conferences

with his legal counsel, in the absence of substantial objective proof showing that they were

reasonably justified, do not provide sufficient grounds to set aside his guilty plea." United States

ex rel. Curtis v. Zelker. 466 F.2d 1092,1098(2d Cir. 1972)(citing United States ex rel. LaFav v.

Fritz. 455 F.2d 297(2d Cir. 1972)). The Second Circuit has extended this principle to apply to

any petition based on subjective impressions. Id A petitioner bears the burden of

demonstrating that such proof existed at the time of his plea. Id.

         Here,Petitioner acknowledges that he was aware ofthe immigration consequences that

would arise from his guilty plea, namely that he would be subject to removal from the United

States. However,Petitioner claims he would not have pleaded guilty had the government not

promised to assist him with his immigration status. CSee Pet'r Deck at 9; see also Mot. at 8).

Specifically, Petitioner alleges that the government advised Petitioner that his cooperative efforts

would qualify him to receive an S-Visa'^ and promised to advise the immigration court of his

cooperative efforts as well as testify on Petitioner's behalf if needed during his immigration

proceedings. fSee Mot. at 5.) Petitioner does not offer any evidence, let alone substantial

evidence, to demonstrate that these alleged oral promises were made. Moreover, Petitioner does

not offer evidence to show that he made any efforts to get the government to fulfill any ofthese

alleged promises after receiving notice that he was subject to removal.

         At Petitioner's plea hearing, the court inquired into the voluntariness of Petitioner's plea

and specifically asked Petitioner whether any other promises had been made outside ofthe plea


'' A non-immigrant S Classification is an individual who assisted a law enforcement agency as an informant. A
request for S non-immigration status can only be initiated by the United States Attorney's office or a state or federal
law enforcement agency. A non-citizen that receives this status may apply to withhold removal proceeding,
however the non-citizen must obtain permanent resident status before instituting such proceedings. See 8 C.F.R. §
236.4.
agreement to induce Petitioner's plea. "Statements made at a plea allocution carry a strong

presumption of veracity." United States v. Khan. 328 F. App'x 704, 706-07(2d Cir. 2009)

(quoting U.S. v. Doe.537 F.3d 204, 213(2d Cir. 2008))(citing Blackledee v. Allison. 431 U.S.

63,74(1997). The record is as follows:


              THE COURT: Now,I have in front of me an agreement in United
              States versus Abdel Khalek Lazreg, 09-CR-399. It's marked as
              Court's Exhibit 1. It's dated today, December 1st, 2009. It consists
              of six pages. I am going to hand it up the defendant and his
              attorney and ask some questions. Mr. Lazreg, have you read this
              document?




              THE DEFENDANT: Yes, sir.



              THE COURT: Have you discussed it with your attorney?



              THE DEFENDANT: Yes, sir.



              THE COURT: Has he answered any and all questions that you had
              about it?




              THE DEFENDANT: Yes, sir.



              THE COURT:Do you understand your rights and yorn: obligations
              under this agreement?



              THE DEFENDANT: Yes, sir.
              THE COURT: Mr. Paul,in your view, does your client understand his rights and
              his obligations under this agreement?


              MR.PAUL: He does. Your Honor.



              THE COURT: On page 6 ofthe agreement, please turn to that. Mr. Lazreg, is that
              your signature by your name?


              THE DEFENDANT: Yes, sir.



              THE COURT:Did you sign the agreement today?


              THE DEFENDANT: Yes, sir.



              THE COURT: Mr. Paul, you also executed the agreement?


              MR.PAUL:I have.



              THE COURT: And the government has executed the agreement?


              MR.KAMINSKY: Yes, Your Honor.



              TEE COURT: Very well. Please retum the agreement to me. Mr.
              Lazreg, I have a very important question to you. Is there any
              promise or agreement that has been made to get you to plead guilty
              that is not foimd in this agreement?



              THE DEFENDANT: No, sir.


(Official Tr. ofPlea Proceedings at 11:4-25; 12:1-16.)
       At Petitioner's sentencing hearing,the court also made clear to Petitioner that his guilty

plea was a complete and separate matter from his ongoing immigration proceedings. The record

is as follows:


                 THE COURT: All right. Good luck, and you are subject to
                 removal or deportation from the United States in a separate
                 proceeding brought by the Department of Homeland Security, and
                 the court has nothing to do with that.

(Mot. Ex. B "Sentencing Tr." at 14:18-21.)

        In preparing this petition. Petitioner's current counsel contacted the attorney representing

Petitioner at the time he entered his guilty plea. ("See Letter to Pet'r Former Att'y(Dkt. 45-6)).

Petitioner's former cormsel offered the following account:

                 "... the Govt. indicated during our meetings that if it was
                 requested by Mr. Lazreg that they notify the INS of his attempts to
                 cooperate with them,they would do so. However, he was warned
                 several times by both myself and the AUSA that that US Attys.
                 Office has no control or influence over the INS as to how he might
                 be treated regarding any deportation proceedings in the future."
(Email from Pet'r Former Att'y(Dkt. 45-7).) Based on the record as a whole,the court finds that

Petitioner's plea was voluntary. Thus, the court finds that Petitioner has not met his burden of

offering substantial evidence to reasonably justify his subjective impression ofthe statements

made to him by the government leading up to him entering his guilty plea.

       C.        Continumg Legal Consequences

       In finHing Petitioner failed to meet the first and second prongs ofthe standard necessary

to obtaining coram nobis relief, the court need not reach the third prong, namely that Petitioner
demonstrate he "continues to suffer legal consequences from his conviction that may be

remedied by granting ofthe writ." Kovacs. 744 F.3d at 49(citation omitted). Nonetheless, the




                                                  10
court finds that Petitioner has demonstrated that vacating his criminal conviction may remedy the

legal consequences he continues to suffer as a result of his guilty plea.


         "[T]here is no question" that "imminent deportation" satisfies the requirement of

continuing legal consequences. United States v. Hernandez. 283 F. Supp. 3d 144,154(S.D.N.Y.

2018). Petitioner is currently facing deportation as a direct result of his 2009 criminal

conviction.® tSee Notice to Appear(Dkt. 45-5).) Petitioner would otherwise be eligible to

receive a non-immigrant S Classification because of his cooperative efforts with the government.

However, non-immigrants with S Classification status must still obtain lawful permanent

residence before applying to withdraw removal proceedings. 8 C.F.R. § 236.4. A non-citizen

convicted for violating any law or regulation relating to a controlled substance is ineligible to be

admitted into the United State as a lawful permanent resident. 8 U.S.C. §1182(2)(A). Thus,

vacating Petitioner's conviction would allow Petitioner to obtain lawful permanent residency and

apply to withdraw removal proceedings.


IV.     CONCLUSION

        For the foregoing reasons, the Petition (Dkt. 45)is DENIED. Petitioner failed to

demonstrate "justified reasons for delay" in seeking coram nobis relief. See Foont. 93 F.3d at

80. The Clerk of Court is respectfully directed to enter judgment.

        SO ORDERED.
                                                                                s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                                      NICHOLAS G. GARAUFI
       July 0.0, 2019                                                          United States District Judge




^ Under § 237(a)(A)(iii) ofthe Immigration and Nationality Act("INA"), non-citizens are subject to deportation or
removal based on the commission of an "aggravated felony." The trafficking in a controlled substance, including a
drug trafficking crime, is considered an aggravated felony under the INA. 8 U.S.C. § 1101(a)(43).

                                                        11
